      Case: 1:20-cv-01045 Document #: 1 Filed: 02/12/20 Page 1 of 3 PageID #:1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

JOHN A. SCATCHELL,                               )
                                                 )
       Plaintiff,                                )
                                                 )
       v.                                        )
                                                 )
VILLAGE OF MELROSE PARK,                         )
ILLINOIS, an Illinois Municipal Corporation,     )          Case No.
MELROSE PARK BOARD OF FIRE AND                   )
POLICE COMMISSIONERS, RONALD                     )
SERPICO, SAM PITASSI, MICHAEL                    )
CASTELLAN, PETER CAIRA,                          )
                                                 )
       Defendants.                               )

                               JOINT NOTICE OF REMOVAL

       NOW COME Defendants, RONALD SERPICO, by and through his attorney, K. Austin

Zimmer of Del Galdo Law Group, LLC; MELROSE PARK BOARD OF FIRE AND POLICE

COMMISSIONERS, by and through its attorney, Patrick H. O’Connor of Hartigan & O’Connor,

P.C.; VILLAGE OF MELROSE PARK, by and through its attorney, Jeffrey S. Fowler of Laner

Muchin; and SAM PITASSI, MICHAEL CASTELLAN, and PETER CAIRA, by and through

their attorney, Michael D. Bersani of Hervas, Condon & Bersani, P.C., and hereby present this

Joint Notice of Removal, requesting the removal of this case, originally filed in the Circuit Court

of Cook County, Illinois, County Department, Law Division, to the United States District Court

for the Northern District of Illinois, Eastern Division, pursuant to 28 U.S.C. §§ 1441, 1443, and

1446, and in support state:

       1.      On January 24, 2020, Plaintiff filed this cause of action in the Circuit of Cook

County, Illinois, as case No. 2020 L 001001. See Plaintiff’s Complaint and Summons, attached

hereto pursuant to 28 U.S.C. § 1446 (a) as Ex. 1.
       Case: 1:20-cv-01045 Document #: 1 Filed: 02/12/20 Page 2 of 3 PageID #:2




       2.         Defendants received notice of the Complaint and Summons, Ex. 1, on or about

January 24, 2020.

       3.         All of the Defendants named in this lawsuit consent to the removal of this matter to

the United States District Court for the Northern District of Illinois, Eastern Division, and file this

motion jointly.

       4.         The Complaint and Summons filed on January 24, 2020, and which Defendants

received notice of on or about January 24, 2020, are the initial pleadings in the State court case.

       5.         This Notice is being timely filed within thirty (30) days of Defendants first

receiving the initial pleadings.

       6.         Count I of the Complaint is a Monell claim against the Village of Melrose Park

(the “Village”) pursuant to 42 U.S.C. § 1983 (“§ 1983”); Count II is a § 1983 claim and alleges

violations of the Fourteenth Amendment against the individual Defendants; Count III is a Title

VII claim, 42 U.S.C. 2000e, et seq., against the Village based on alleged discrimination; Count

IV is asserted against the Village and alleges deprivation of rights under COBRA, 29 U.S.C. §§

1161-68; Count VI is alleged against the Village and Defendant Caira and is based upon alleged

violations of the Driver’s Privacy Protection Act, 18 U.S.C. § 2722(a) and (b). (Ex. 1).

       7.         This Court has original jurisdiction over Counts I, II, III, IV, and VI of the

Complaint pursuant to 28 U.S.C. §§ 1331 and 1343; accordingly, this cause of action may be

removed to this Court by Defendants pursuant to 28 U.S.C. §§ 1441, 1443, and 1446.




                                                   2
      Case: 1:20-cv-01045 Document #: 1 Filed: 02/12/20 Page 3 of 3 PageID #:3




Respectfully submitted,                       Respectfully submitted,
RONALD SERPICO                                MELROSE PARK BOARD OF FIRE AND
                                              POLICE COMMISSIONERS
By:    /s/ K. Austin Zimmer
                                              By:   /s/ Patrick H. O’Connor*

K. Austin Zimmer (#6276227)                   Patrick H. O’Connor
Del Galdo Law Group, LLC                      Hartigan & O’Connor, P.C.
Attorneys for Ronald Serpico                  Attorneys for Board of Fire and Police
1441 South Harlem Avenue                      Commissioners of Melrose Park, Michael
Berwyn, Illinois 60402                        Caputo, Mark Rauzi and Pasquale Esposito
T: (708) 222-7000 / F: (708) 222-7001         53 West Jackson Blvd., Ste. 460
zimmer@dlglawgroup.com                        Chicago, Illinois 60604
                                              T: (312) 235-8880
                                              patoconnor@hartiganlaw.com
                                              *with permission

Respectfully submitted,                       Respectfully submitted,
VILLAGE OF MELROSE PARK                       SAM PITASSI, MICHAEL CASTELLAN,
                                              and PETER CAIRA
By:    /s/ Jeffrey S. Fowler*
                                          By:      /s/ Michael D. Bersani*
Jeffrey S. Fowler
Laner Muchin                              Michael D. Bersani
Attorneys for Village of Melrose Park and Hervas, Condon & Bersani, P.C.
Richard Beltrame                          333 W. Pierce Road, Suite 195
515 North State Street, Suite 2800        Itasca, IL 60143
Chicago, Illinois 60654                   Main: 630-773-4774
T: (312) 467-9800 / F: (312) 467-9479     Fax: 630-773-4851
jfowler@lanermuchin.com                   mbersani@hcbattorneys.com
*with permission                          *with permission




                                          3
